Pruco Life Insurance Company of New Jersey Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company of New Jersey 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 September 9, 2013 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life of New Jersey Variable Appreciable Account (File No. 811-3974) Dear Commissioners: On behalf of Pruco Life Insurance Company of New Jersey and the Pruco Life of New Jersey Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Account’s semi-annual report for the period ending June 30, 2013 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual reports for the underlying funds: 1. Filer/Entity:AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.:811-07452 CIK No.:0000896435 Accession No.:0001193125-13-344693 Date of Filing:08/23/13 2.Filer/Entity:American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.:0000814680 Accession No.:000143779-13-011225 Date of Filing:08/22/13 3.Filer/Entity:Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.:0000814679 Accession No.:0001193125-13-354258 Date of Filing:09/03/13 4.Filer/Entity:Dreyfus Investment Portfolios Registration No.:811-08673 CIK No.:0001056707 Accession No.:0001056707-13-000025 Date of Filing:08/14/13 5.Filer/Entity:Dreyfus Socially Responsible Growth Fund, Inc. Registration No.:811-07044 CIK No.:0000890064 Accession No.:0000890064-13-000015 Date of Filing:08/14/13 6.Filer/Entity:Dreyfus Variable Investment Fund Registration No.:811-05125 CIK No.:0000813383 Accession No.:0000813383-13-000027 Date of Filing:08/15/13 7.Filer/Entity:Franklin Templeton Variable Insurance Products Trust Registration No.:811-05583 CIK No.:0000837274 Accession No.:0001193125-13-353060 Date of Filing:08/30/13 8.Filer/Entity:Goldman Sachs Variable Insurance Trust Registration No.:811-08361 CIK No.:0001046292 Accession No.:0001193125-13-344709 Date of Filing:08/23/13 9.Filer/Entity:Janus Aspen Series Registration No.:811-07736 CIK No.:0000906185 Accession No.:0000950123-13-007317 Date of Filing:08/29/13 10.Filer/Entity:JPMorgan Insurance Trust Registration No.:811-07874 CIK No.:0000909221 Accession No.:0001193125-13-345535 Date of Filing:08/23/13 11.Filer/Entity:M Fund, Inc. Registration No.:811-09082 CIK No.:0000948258 Accession No.:0001104659-13-067316 Date of Filing:08/30/13 12.Filer/Entity:MFS Variable Insurance Trust Registration No.:811-8326 CIK No.:0000918571 Accession No.:0001193125-13-349971 Date of Filing:08/28/13 13.Filer/Entity:Neuberger Berman Advisers Management Trust ("AMT") Registration No.:811-04255 CIK No.:0000736913 Accession No.:0000898432-13-001148 Date of Filing:08/23/13 14.Filer/Entity:Northern Lights Variable Trust Registration No.:811-21853 CIK No.:0001352621 Accession No.:000910472-13-003561 Date of Filing:08/29/13 15.Filer/Entity:Oppenheimer Variable Account Funds Registration No.:811-04108 CIK No.:0000752737 Accession No.:0001193125-13-353778 Date of Filing:08/30/13 16.Filer/Entity:ProFunds VP Registration No.:811-08239 CIK No.:0001039803 Accession No.:0001104659-13-068345 Date of Filing:09/06/13 17.Filer/Entity:T. Rowe Price International Stock Portfolio Registration No.:811-07143 CIK No.:0000918292 Accession No.:0001206774-13-002968 Date of Filing:08/20/13 18.Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.:0000711175 Accession No.:0001193125-13-347836 Date of Filing:08/27/13 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, /s/ Sun-Jin Moon Sun-Jin Moon VIA EDGAR
